Title: From George Washington to James Wilson, 22 March 1782
From: Washington, George
To: Wilson, James


                        
                            Dear Sir, 
                            Phila. March 22d 1782
                        
                        Necessity obliges me to give you my promissary Note instead of the deposit of a hundred Guineas—I will take
                            it up as soon as I can.
                        Permit me to recommend my Nephew to you—not only as a student requiring your instruction—but to your
                            attentions as a friend. His youth and inexperience may require it, and I persuade myself his sensibility &
                            gratitude will make you every return which may be in his power.
                        If the funds, which his Father has provided for him, should fail, & he stand in need of money, I will
                            see any sum which can be borrowed for his use repaid with Interest. With much truth—I am—Dr Sir Yr Most Obed.
                        
                            Go: Washington
                        
                    